          Case 1:19-cv-02943-KBJ Document 12 Filed 09/21/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                              )
PERENCO ECUADOR LTD,                          )
                                              )
                       Petitioner,            )
                                              )       Case No. 1:19-cv-02943-KBJ
                       v.                     )
                                              )
THE REPUBLIC OF ECUADOR                       )
                                              )
                       Respondent.            )
                                              )


                                     JOINT STATUS REPORT

               Pursuant to the Court’s minute order of December 26, 2019, Petitioner Perenco

Ecuador Ltd. (“Perenco”) and Respondent Republic of Ecuador (“Ecuador,” and together with

Perenco, the “Parties”) submit this joint report on the status of the proceeding before the

committee (the “Committee”) constituted to resolve Ecuador’s application (the “Annulment

Application”) for annulment of the Award issued on September 27, 2019 under the Convention

for the Settlement of Investment Disputes between States and Nationals of Other States (the

“Award” and such proceeding, the “ICSID Annulment Proceeding”).

               There have been no significant developments in the ICSID Annulment Proceeding

since the Parties filed their last joint status report on June 23, 2020. Accordingly, the ICSID

Annulment Proceeding remains pending. Pursuant to the Committee’s procedural order dated

January 16, 2020, Ecuador submitted its Memorial on Annulment on April 16, 2020, Perenco

submitted its Counter-Memorial on July 16, 2020, and Ecuador submitted its Reply on

September 16, 2020. Under the procedural calendar set forth in the January 16, 2020 procedural




                                                  1
         Case 1:19-cv-02943-KBJ Document 12 Filed 09/21/20 Page 2 of 3




order, Perenco will submit a Rejoinder on November 16, 2020. The hearing on Ecuador’s

Annulment Application remains scheduled for January 12, 2021.




                                             2
           Case 1:19-cv-02943-KBJ Document 12 Filed 09/21/20 Page 3 of 3




Dated: September 21, 2020



/s/ Mark W. Friedman                    /s/ Alexandre de Gramont
Mark W. Friedman                        Alexandre de Gramont
D.D.C. Bar No. NY0328                   D.C. Bar No. 430640
Debevoise & Plimpton LLP                Dechert LLP
919 Third Avenue                        1900 K Street, N.W.
New York, NY 10022                      Washington, DC 20006
mwfriedman@debevoise.com                alex.degramont@dechert.com
Ph: (212) 909-6000                      Ph: (202) 261-3300

Attorneys for Petitioner                Attorneys for Respondent
Perenco Ecuador Ltd.                    Republic of Ecuador




                                         3
